Case 3:20-cv-00690-RDM Document 28 Filed 12/23/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CODY MERTZ,
Plaintiff, :
V. : 3:20-CV-690
(JUDGE MARIANI)
MID-CENTURY INSURANCE COMPANY
Defendant.
ORDER

AND NOW, THIS sed DAY OF DECEMBER, 2020, upon review of
Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 26) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 26) is ADOPTED for the reasons set forth therein.
2. Defendant's Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6)

(Doc. 9) is DENIED.

 

Fae:

Robert D. Mariani_7
United States District Judge
